Exhibit 10.1
 
 
 
 
 
 
Chico’s FAS, Inc.
2005 Deferred Compensation Plan
(Utilizing Newport Template for Final Regulations)
 
 
 
 
 
 
 
 
 
 
Effective Date
January 1, 2005

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

         
Article I
       
Establishment and Purpose
    1  
 
       
Article II
       
Definitions
    1  
 
       
Article III
       
Eligibility and Participation
    9  
 
       
Article IV
       
Deferrals
    9  
 
       
Article V
       
Company Contributions
    12  
 
       
Article VI
       
Benefits
    13  
 
       
Article VII
       
Modifications to Payment Schedules
    17  
 
       
Article VIII
       
Valuation of Account Balances; Investments
    18  
 
       
Article IX
       
Administration
    19  
 
       
Article X
       
Amendment and Termination
    20  
 
       
Article XI
       
Informal Funding
    21  
 
       
Article XII
       
Claims
    22  
 
       
Article XIII
       
General Provisions
    28  

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan
Article I
Establishment and Purpose
Chico’s FAS, Inc. (the “Company”) hereby amends and restates the Chico’s FAS,
Inc. Deferred Compensation Plan (the “Plan”), effective January 1, 2008. This
amendment and restatement is a continuation of the Chico’s FAS, Inc. Deferred
Compensation Plan effective April 1 but applies only to amounts deferred under
the Plan on or after January 1, 2005, and to amounts deferred prior to
January 1, 2005 that were not vested as of December 31, 2004. Amounts deferred
under the Plan prior to January 1, 2005 that were vested as of December 31, 2004
(the “Grandfathered Accounts”) shall be subject to the provisions of the Plan as
in effect on October 3, 2004, as the same may be amended from time to time by
the Company without material modification, it being expressly intended that such
Grandfathered Accounts are to remain exempt from the requirements of Code
Section 409A. The provisions of the Plan applicable to Grandfathered Accounts
are reflected in this document for ease of reference.
The purpose of the Plan is to attract and retain key employees by providing
Participants with an opportunity to defer receipt of a portion of their salary,
bonus, and other specified compensation. The Plan is not intended to meet the
qualification requirements of Code Section 401(a), but is intended to meet the
requirements of Code Section 409A, and shall be operated and interpreted
consistent with that intent.
The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer’s creditors until such
amounts are distributed to the Participants.
Article II
Definitions

2.1   Account. Account means a bookkeeping account maintained by the Committee
to record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 
Page 1 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

2.2   Account Balance. Account Balance means, with respect to any Account, the
total payment obligation owed to a Participant from such Account as of the most
recent Valuation Date.   2.3   Adopting Employer. Adopting Employer means an
Affiliate who, with the consent of the Company, has adopted the Plan for the
benefit of its eligible employees.   2.4   Affiliate. Affiliate means a
corporation, trade or business that, together with the Company, is treated as a
single employer under Code Section 414(b) or (c).   2.5   Beneficiary.
Beneficiary means a natural person, estate, or trust designated by a Participant
to receive payments to which a Beneficiary is entitled in accordance with
provisions of the Plan. The Participant’s spouse, if living, otherwise the
Participant’s estate, shall be the Beneficiary if: (i) the Participant has
failed to properly designate a Beneficiary, or (ii) all designated Beneficiaries
have predeceased the Participant.       A former spouse shall have no interest
under the Plan, as Beneficiary or otherwise, unless the Participant designates
such person as a Beneficiary after dissolution of the marriage, except to the
extent provided under the terms of a domestic relations order as described in
Code Section 414(p)(1)(B).   2.6   Business Day. Business Day means each day on
which the New York Stock Exchange is open for business.   2.7   Change in
Control. Change in Control means, with respect to a Participating Employer that
is organized as a corporation, any of the following events: (i) a change in the
ownership of the Participating Employer, (ii) a change in the effective control
of the Participating Employer, or (iii) a change in the ownership of a
substantial portion of the assets of the Participating Employer.       For
purposes of this Section, a change in the ownership of the Participating
Employer occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Participating Employer
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Participating Employer. A change in the effective control of the Participating
Employer occurs on the date on which either: (i) a person, or more than one
person acting as a group, acquires ownership of stock of the Participating
Employer possessing 30% or more of the total voting power of the stock of the
Participating Employer, taking into account all such stock acquired during the
12-month period ending on the date of the most recent acquisition, or (ii) a
majority of the members of the Participating Employer’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of such Board of Directors prior to
the date of the appointment or election, but only if no other corporation is a
majority shareholder of the Participating Employer . A change in the ownership
of a substantial portion of assets occurs on the date on which any one person,
or more than one person acting as a group, other than a person or group of

 
Page 2 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

    persons that is related to the Participating Employer, acquires assets from
the Participating Employer that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Participating Employer immediately prior to such acquisition or acquisitions,
taking into account all such assets acquired during the 12-month period ending
on the date of the most recent acquisition.       An event constitutes a Change
in Control with respect to a Participant only if the Participant performs
services for the Participating Employer that has experienced the Change in
Control, or the Participant’s relationship to the affected Participating
Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).       Notwithstanding anything to the
contrary herein, with respect to a Participating Employer that is a partnership,
Change in Control means only a change in the ownership of the partnership or a
change in the ownership of a substantial portion of the assets of the
partnership, and the provisions set forth above respecting such changes relative
to a corporation shall be applied by analogy.       The determination as to the
occurrence of a Change in Control shall be based on objective facts and in
accordance with the requirements of Code Section 409A.   2.8   Claimant.
Claimant means a Participant or Beneficiary filing a claim under Article XII of
this Plan.   2.9   Code. Code means the Internal Revenue Code of 1986, as
amended from time to time.   2.10   Code Section 409A. Code Section 409A means
section 409A of the Code, and regulations and other guidance issued by the
Treasury Department and Internal Revenue Service thereunder.   2.11   Committee.
Committee means the committee appointed by the Board of Directors of the Company
(or the appropriate committee of such board) to administer the Plan. If no
designation is made, the Chief Executive Officer of the Company or his delegate
shall have and exercise the powers of the Committee.   2.12   Company. Company
means Chico’s FAS, Inc.   2.13   Company Contribution. Company Contribution
means a credit by a Participating Employer to a Participant’s Account(s) in
accordance with the provisions of Article V of the Plan. Company Contributions
are credited at the sole discretion of the Participating Employer and the fact
that a Company Contribution is credited in one year shall not obligate the
Participating Employer to continue to make such Company Contribution in
subsequent years. Unless the context clearly indicates otherwise, a reference to
Company Contribution shall include Earnings attributable to such contribution.  
2.14   Company Stock. Company Stock means phantom shares of common stock issued
by Company.

 
Page 3 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

2.15   Compensation. Compensation means a Participant’s base salary, bonus,
commission, and such other cash or equity-based compensation (if any) approved
by the Committee as Compensation that may be deferred under this Plan.
Compensation shall not include any compensation that has been previously
deferred under this Plan or any other arrangement subject to Code Section 409A.
  2.16   Compensation Deferral Agreement. Compensation Deferral Agreement means
an agreement between a Participant and a Participating Employer that specifies:
(i) the amount of each component of Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV,
and (ii) the Payment Schedule applicable to one or more Accounts. The Committee
may permit different deferral amounts for each component of Compensation and may
establish a minimum or maximum deferral amount for each such component. Unless
otherwise specified by the Committee in the Compensation Deferral Agreement,
Participants may defer up to 80% of their base salary and up to 100% of other
types of Compensation for a Plan Year. A Compensation Deferral Agreement may
also specify the investment allocation described in Section 8.4.   2.17   Death
Benefit. Death Benefit means the benefit payable under the Plan to a
Participant’s Beneficiary(ies) upon the Participant’s death as provided in
Section 6.1 of the Plan.   2.18   Deferral. Deferral means a credit to a
Participant’s Account(s) that records that portion of the Participant’s
Compensation that the Participant has elected to defer to the Plan in accordance
with the provisions of Article IV. Unless the context of the Plan clearly
indicates otherwise, a reference to Deferrals includes Earnings attributable to
such Deferrals.       Deferrals shall be calculated with respect to the gross
cash Compensation payable to the Participant prior to any deductions or
withholdings, but shall be reduced by the Committee as necessary so that it does
not exceed 100% of the cash Compensation of the Participant remaining after
deduction of all required income and employment taxes, other employee benefit
deductions, and other deductions required by law. Changes to payroll
withholdings that affect the amount of Compensation being deferred to the Plan
shall be allowed only to the extent permissible under Code Section 409A.   2.19
  Disability Benefit. Disability Benefit means the benefit payable under the
Plan to a Participant in the event such Participant is determined to be
Disabled.   2.20   Disabled. Disabled means that a Participant is, by reason of
any medically-determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months: (i) unable to engage in any substantial gainful activity,
or (ii) receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Participant’s employer. The Committee shall determine whether a Participant is
Disabled in accordance with Code Section 409A provided, however, that a

 
Page 4 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

    Participant shall be deemed to be Disabled if determined to be totally
disabled by the Social Security Administration or the Railroad Retirement Board.
  2.21   Earnings. Earnings means an adjustment to the value of an Account in
accordance with Article VIII.   2.22   Effective Date. Effective Date means
January 1, 2005.   2.23   Eligible Employee. Eligible Employee means a member of
a “select group of management or highly compensated employees” of a
Participating Employer within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, as determined by the Committee from time to time in its sole
discretion.   2.24   Employee. Employee means a common-law employee of an
Employer.   2.25   Employer. Employer means, with respect to Employees it
employs, the Company and each Affiliate.   2.26   ERISA. ERISA means the
Employee Retirement Income Security Act of 1974, as amended from time to time.  
2.27   Fiscal Year Compensation. Fiscal Year Compensation means Compensation
earned during one or more consecutive fiscal years of a Participating Employer,
all of which is paid after the last day of such fiscal year or years.   2.28  
Grandfathered Account. Grandfathered Account means amounts deferred under the
Plan prior to January 1, 2005 that were vested as of December 31, 2004.   2.29  
Participant. Participant means an Eligible Employee who has received
notification of his or her eligibility to defer Compensation under the Plan
under Section 3.1 and any other person with an Account Balance greater than
zero, regardless of whether such individual continues to be an Eligible
Employee. A Participant’s continued participation in the Plan shall be governed
by Section 3.2 of the Plan.   2.30   Participating Employer. Participating
Employer means the Company and each Adopting Employer.   2.31   Payment
Schedule. Payment Schedule means the date as of which payment of an Account
under the Plan will commence and the form in which payment of such Account will
be made.   2.32   Performance-Based Compensation. Performance-Based Compensation
means Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
pre-established if established in writing by

 
Page 5 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

    not later than 90 days after the commencement of the period of service to
which the criteria relate, provided that the outcome is substantially uncertain
at the time the criteria are established. The determination of whether
Compensation qualifies as “Performance-Based Compensation” will be made in
accordance with Treas. Reg. Section 1.409A-1(e) and subsequent guidance.   2.33
  Plan. Generally, the term Plan means the “Chico’s FAS, Inc. 2005 Deferred
Compensation Plan” as documented herein and as may be amended from time to time
hereafter. However, to the extent permitted or required under Code Section 409A,
the term Plan may in the appropriate context also mean a portion of the Plan
that is treated as a single plan under Treas. Reg. Section 1.409A-1(c), or the
Plan or portion of the Plan and any other nonqualified deferred compensation
plan or portion thereof that is treated as a single plan under such section.  
2.34   Plan Year. Plan Year means January 1 through December 31.   2.35  
Retirement. Retirement means a Participant’s Separation from Service after
attainment of age 65.   2.36   Retirement Benefit. Retirement Benefit means the
benefit payable to a Participant under the Plan following the Retirement of the
Participant.   2.37   Retirement/Termination Account. Retirement/Termination
Account means an Account established by the Committee to record the amounts
payable to a Participant upon Separation from Service. Unless the Participant
has established a Specified Date Account, all Deferrals and Company
Contributions shall be allocated to a Retirement/Termination Account on behalf
of the Participant.   2.38   Separation from Service. Separation from Service
means an Employee’s termination of employment with the Employer. Whether a
Separation from Service has occurred shall be determined by the Committee in
accordance with Code Section 409A.       Except in the case of an Employee on a
bona fide leave of absence as provided below, an Employee is deemed to have
incurred a Separation from Service if the Employer and the Employee reasonably
anticipated that the level of services to be performed by the Employee after a
date certain would be reduced to 20% or less of the average services rendered by
the Employee during the immediately preceding 36-month period (or the total
period of employment, if less than 36 months) disregarding periods during which
the Employee was on a bona fide leave of absence.       An Employee who is
absent from work due to military leave, sick leave, or other bona fide leave of
absence shall incur a Separation from Service on the first date immediately
following the later of: (i) the six month anniversary of the commencement of the
leave, or (ii) the expiration of the Employee’s right, if any, to reemployment
under statute or contract.

 
Page 6 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

    For purposes of determining whether a Separation from Service has occurred,
the Employer means the Employer as defined in Section 2.25 of the Plan, except
that in applying Code sections 1563(a)(1), (2) and (3) for purposes of
determining whether another organization is an Affiliate of the Company under
Code Section 414(b), and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining whether another organization is an Affiliate of the
Company under Code Section 414(c), “at least 50 percent” shall be used instead
of “at least 80 percent” each place it appears in those sections.       The
Committee specifically reserves the right to determine whether a sale or other
disposition of substantial assets to an unrelated party constitutes a Separation
from Service with respect to a Participant providing services to the seller
immediately prior to the transaction and providing services to the buyer after
the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.   2.39   Specified Date Account. Specified
Date Account means an Account established by the Committee to record the amounts
payable at a future date as specified in the Participant’s Compensation Deferral
Agreement. Unless otherwise determined by the Committee, a Participant may
maintain no more than five Specified Date Accounts. A Specified Date Account may
be identified in enrollment materials as an “In-Service Account” or such other
name as established by the Committee without affecting the meaning thereof.  
2.40   Specified Date Benefit. Specified Date Benefit means the benefit payable
to a Participant under the Plan in accordance with Section 6.1(c).   2.41  
Specified Employee. Specified Employee means an Employee who, as of the date of
his or her Separation from Service, is a “key employee” of the Company or any
Affiliate, any stock of which is actively traded on an established securities
market or otherwise.       An Employee is a key employee if he or she meets the
requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with applicable regulations thereunder and without regard to Code
Section 416(i)(5)) at any time during the 12-month period ending on the
Specified Employee Identification Date. Such Employee shall be treated as a key
employee for the entire 12-month period beginning on the Specified Employee
Effective Date.       For purposes of determining whether an Employee is a
Specified Employee, the compensation of the Employee shall be determined in
accordance with the definition of compensation provided under Treas. Reg.
Section 1.415(c)-2(d)(3) (wages within the meaning of Code section 3401(a) for
purposes of income tax withholding at the source, plus amounts excludible from
gross income under section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or
457(b), without regard to rules that limit the remuneration included in wages
based on the nature or location of the employment or the services performed);
provided, however, that, with respect to a nonresident alien who is not a
Participant in the Plan, compensation shall not include compensation that is not
includible in the gross income of the Employee under Code Sections 872, 893,
894, 911,

 
Page 7 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

        931 and 933, provided such compensation is not effectively connected
with the conduct of a trade or business within the United States.      
Notwithstanding anything in this paragraph to the contrary: (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2), and (ii) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of compensation.
      In the event of corporate transactions described in Treas. Reg.
Section 1.409A-1(i)6), the identification of Specified Employees shall be
determined in accordance with the default rules described therein, unless the
Employer elects to utilize the available alternative methodology through
designations made within the timeframes specified therein.   2.42   Specified
Employee Identification Date. Specified Employee Identification Date means
December 31, unless the Employer has elected a different date through action
that is legally binding with respect to all nonqualified deferred compensation
plans maintained by the Employer.   2.43   Specified Employee Effective Date.
Specified Employee Effective Date means the first day of the fourth month
following the Specified Employee Identification Date, or such earlier date as is
selected by the Committee.   2.44   Substantial Risk of Forfeiture. Substantial
Risk of Forfeiture means the description specified in Treas. Reg.
Section 1.409A-1(d).   2.45   Termination Benefit. Termination Benefit means the
benefit payable to a Participant under the Plan following the Participant’s
Separation from Service prior to Retirement.   2.46   Unforeseeable Emergency.
Unforeseeable Emergency means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s dependent (as defined in Code section 152, without
regard to section 152(b)(1), (b)(2), and (d)(1)(B)), or a Beneficiary; loss of
the Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, as a
result of a natural disaster); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. The types of events which may qualify as an Unforeseeable Emergency
may be limited by the Committee.   2.47   Valuation Date. Valuation Date means
each Business Day.   2.48   Year of Service. Year of Service means each 12-month
period of continuous service with the Employer.

 
Page 8 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan
Article III
Eligibility and Participation

3.1   Eligibility and Participation. An Eligible Employee becomes a Participant
upon the earlier to occur of: (i) a credit of Company Contributions under
Article V, or (ii) receipt of notification of eligibility to participate.   3.2
  Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant remains an Eligible Employee. A Participant who is no
longer an Eligible Employee but has not Separated from Service may not defer
Compensation under the Plan beyond the Plan Year in which he or she became
ineligible but may otherwise exercise all of the rights of a Participant under
the Plan with respect to his or her Account(s). On and after a Separation from
Service, a Participant shall remain a Participant as long as his or her Account
Balance is greater than zero (0), and during such time may continue to make
allocation elections as provided in Section 8.4. An individual shall cease being
a Participant in the Plan when all benefits under the Plan to which he or she is
entitled have been paid.

Article IV
Deferrals

4.1   Deferral Elections, Generally.

  (a)   A Participant may elect to defer Compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Committee and in the manner specified by the Committee, but in any event, in
accordance with Section 4.2. A Compensation Deferral Agreement that is not
timely filed with respect to a service period or component of Compensation shall
be considered void and shall have no effect with respect to such service period
or Compensation. The Committee may modify any Compensation Deferral Agreement
prior to the date the election becomes irrevocable under the rules of
Section 4.2.     (b)   The Participant shall specify on his or her Compensation
Deferral Agreement the amount of Deferrals and whether to allocate Deferrals to
a Retirement/Termination Account or to a Specified Date Account. If no
designation is made, Deferrals shall be allocated to the Retirement/Termination
Account. A Participant may also specify in his or her Compensation Deferral
Agreement the Payment Schedule applicable to his or her Plan Accounts. If the
Payment Schedule is not specified in a Compensation Deferral Agreement, the
Payment Schedule shall be the Payment Schedule specified in Section 6.2.

 
Page 9 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

4.2   Timing Requirements for Compensation Deferral Agreements.

  (a)   First Year of Eligibility. In the case of the first year in which an
Eligible Employee becomes eligible to participate in the Plan, he or she has up
to 30 days following his or her initial eligibility to submit a Compensation
Deferral Agreement with respect to Compensation to be earned during such year.
The Compensation Deferral Agreement described in this paragraph becomes
irrevocable upon the end of such 30-day period. The determination of whether an
Eligible Employee may file a Compensation Deferral Agreement under this
paragraph shall be determined in accordance with the rules of Code Section 409A,
including the provisions of Treas. Reg. Section 1.409A-2(a)(7).         A
Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.     (b)   Prior Year Election. Except as otherwise provided
in this Section 4.2, Participants may defer Compensation by filing a
Compensation Deferral Agreement no later than December 31 of the year prior to
the year in which the Compensation to be deferred is earned. A Compensation
Deferral Agreement described in this paragraph shall become irrevocable with
respect to such Compensation as of January 1 of the year in which such
Compensation is earned.     (c)   Performance-Based Compensation. Participants
may file a Compensation Deferral Agreement with respect to Performance-Based
Compensation no later than the date that is six months before the end of the
performance period, provided that:

  (i)   the Participant performs services continuously from the later of the
beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted; and     (ii)
  the Compensation is not readily ascertainable as of the date the Compensation
Deferral Agreement is filed.

      A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the performance
criteria, will be void.     (d)   Sales Commissions. Sales commissions (as
defined in Treas. Reg. Section 1.409A-2(a)(12)(i)) are considered to be earned
by the Participant in the taxable year of the Participant in which the customer
remits payment to the Employer.

 
Page 10 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

      The Compensation Deferral Agreement must be filed before the last day of
the year preceding the year in which the sales commissions are earned, and
becomes irrevocable after that date.     (e)   Fiscal Year Compensation. A
Participant may defer Fiscal Year Compensation by filing a Compensation Deferral
Agreement prior to the first day of the fiscal year or years in which such
Fiscal Year Compensation is earned. The Compensation Deferral Agreement
described in this paragraph becomes irrevocable on the first day of the fiscal
year or years to which it applies.     (f)   Short-Term Deferrals. Compensation
that meets the definition of a “short-term deferral” described in Treas. Reg.
Section 1.409A-1(b)(4) may be deferred in accordance with the rules of
Article VII, applied as if the date the Substantial Risk of Forfeiture lapses is
the date payments were originally scheduled to commence, provided, however, that
the provisions of Section 7.3 shall not apply to payments attributable to a
Change in Control (as defined in Treas. Reg. Section 1.409A-3(i)(5)).     (g)  
Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains the legally binding right to the Compensation, provided that the
election is made at least 12 months in advance of the earliest date at which the
forfeiture condition could lapse. The Compensation Deferral Agreement described
in this paragraph becomes irrevocable after such 30th day. If the forfeiture
condition applicable to the payment lapses before the end of the required
service period as a result of the Participant’s death or disability (as defined
in Treas. Reg. Section 1.409A-3(i)(4)) or upon a Change in Control (as defined
in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will
be void unless it would be considered timely under another rule described in
this Section.     (h)   Company Awards. Participating Employers may unilaterally
provide for deferrals of Company awards prior to the date of such awards.
Deferrals of Company awards (such as sign-on, retention, or severance pay) may
be negotiated with a Participant prior to the date the Participant has a legally
binding right to such Compensation.     (i)   “Evergreen” Deferral Elections.
The Committee, in its discretion, may provide in the Compensation Deferral
Agreement that such Compensation Deferral Agreement will continue in effect for
each subsequent year or performance period. Such “evergreen” Compensation
Deferral Agreements will become effective with respect to an item of
Compensation on the date such election becomes irrevocable under this
Section 4.2. An evergreen Compensation Deferral Agreement may be terminated or
modified prospectively with respect to

 
Page 11 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

      Compensation for which such election remains revocable under this
Section 4.2. A Participant whose Compensation Deferral Agreement is cancelled in
accordance with Section 4.6 will be required to file a new Compensation Deferral
Agreement under this Article IV in order to recommence Deferrals under the Plan.

4.3   Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Committee may, in its discretion, establish
a minimum deferral period for the establishment of a Specified Date Account (for
example, the third Plan Year following the year Compensation is allocated to
such accounts.).   4.4   Deductions from Pay. The Committee has the authority to
determine the payroll practices under which any component of Compensation
subject to a Compensation Deferral Agreement will be deducted from a
Participant’s Compensation.   4.5   Vesting. Participant Deferrals shall be 100%
vested at all times.   4.6   Cancellation of Deferrals. The Committee may cancel
a Participant’s Deferrals: (i) for the balance of the Plan Year in which an
Unforeseeable Emergency occurs, (ii) if the Participant receives a hardship
distribution under the Employer’s qualified 401(k) plan, through the end of the
Plan Year in which the six month anniversary of the hardship distribution falls,
and (iii) during periods in which the Participant is unable to perform the
duties of his or her position or any substantially similar position due to a
mental or physical impairment that can be expected to result in death or last
for a continuous period of at least six months, provided cancellation occurs by
the later of the end of the taxable year of the Participant or the 15th day of
the third month following the date the Participant incurs the disability (as
defined in this paragraph (iii)). In the event a Participant receives an “Early
Non-Scheduled Distribution” (voluntary withdrawal with “haircut”) from a
Grandfathered Account, the Participant shall continue to make Deferrals to the
Plan for the remainder of the Plan Year during which the Non-Scheduled
Distribution was made (despite language to the contrary in the prior Plan
document), but shall not be permitted to make Deferrals to the Plan in the Plan
Year following the Plan Year in which the withdrawal is made.

Article V
Company Contributions

5.1   Discretionary Company Contributions. The Participating Employer may, from
time to time in its sole and absolute discretion, credit Company Contributions
to any Participant in any amount determined by the Participating Employer. Such
contributions will be credited to a Participant’s Retirement/Termination
Account.   5.2   Vesting. Company Contributions described in Section 5.1, above,
and the Earnings thereon, shall vest in accordance with the vesting schedule(s)
established by the

 
Page 12 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

         Committee at the time that the Company Contribution is made. All
Company Contributions shall become 100% vested upon the occurrence of the
earliest of: (i) the death of the Participant while actively employed, (ii) the
Disability of the Participant, (iii) Retirement of the Participant, or (iv) a
Change in Control. The Participating Employer may, at any time, in its sole
discretion, increase a Participant’s vested interest in a Company Contribution.
The portion of a Participant’s Accounts that remains unvested upon his or her
Separation from Service after the application of the terms of this Section 5.2
shall be forfeited.

Article VI
Benefits

6.1   Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:

  (a)   Retirement Benefit. Upon the Participant’s Separation from Service due
to Retirement, he or she shall be entitled to a Retirement Benefit. The
Retirement Benefit shall be equal to the vested portion of the
Retirement/Termination Account and (i) if the Retirement/Termination Account is
payable in a lump sum, the unpaid balances of any Specified Date Accounts, or
(ii) if the Retirement/Termination Account is payable in installments, the
vested portion of any Specified Date Accounts with respect to which payments
have not yet commenced. The Retirement Benefit shall be based on the value of
that Account(s) as of the end of the month in which Separation from Service
occurs or such later date as the Committee, in its sole discretion, shall
determine. Payment of the Retirement Benefit will be made or begin the first day
of the month following the month in which Separation from Service occurs,
provided, however, that with respect to a Participant who is a Specified
Employee as of the date such Participant incurs a Separation from Service,
payment will be made or begin on the first day of the seventh month following
the month in which such Separation from Service occurs. If the Retirement
Benefit is to be paid in the form of installments, any subsequent installment
payments to a Specified Employee will be paid on the anniversary of the date the
first payment would have been made had the Participant not been classified as a
Specified Employee.     (b)   Termination Benefit. Upon the Participant’s
Separation from Service for reasons other than death, Disability or Retirement,
he or she shall be entitled to a Termination Benefit. The Termination Benefit
shall be equal to the vested portion of the Retirement/Termination Account and:
(i) if the Retirement/Termination Account is payable in a lump sum, the unpaid
balances of any Specified Date Accounts, or (ii) if the Retirement/Termination
Account is payable in installments, the vested portion of any Specified Date
Accounts with respect to which payments have not yet commenced. The Termination
Benefit shall be based on the value of that Account(s) as of the end of the
month in which Separation from Service occurs or such later date as the
Committee, in its sole

 
Page 13 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

      discretion, shall determine. Payment of the Termination Benefit will be
made or begin the first day of the month following the month in which Separation
from Service occurs, provided, however, that with respect to a Participant who
is a Specified Employee as of the date such Participant incurs a Separation from
Service, payment will be made or begin on the first day of the seventh month
following the month in which such Separation from Service occurs. If the
Termination Benefit is to be paid in the form of installments, any subsequent
installment payments to a Specified Employee will be paid on the anniversary of
the date the first payment would have been made had the Participant not been
classified as a Specified Employee.     (c)   Specified Date Benefit. If the
Participant has established one or more Specified Date Accounts, he or she shall
be entitled to a Specified Date Benefit with respect to each such Specified Date
Account. The Specified Date Benefit shall be equal to the vested portion of the
Specified Date Account, based on the value of that Account as of the end of the
month designated by the Participant at the time the Account was established.
Payment of the Specified Date Benefit will be made or begin the first day of the
month following the designated month.     (d)   Disability Benefit. Upon a
determination by the Committee that a Participant is Disabled, he or she shall
be entitled to a Disability Benefit. The Disability Benefit shall be equal to
the vested portion of the Retirement/Termination Account and the unpaid balances
of any Specified Date Accounts. The Disability Benefit shall be based on the
value of the Accounts as of the last day of the month prior to the month in
which payment is made, or such later date as is determined by the Committee, and
will be paid the first day of the seventh month following the month in which
Disability of such Participant occurred.     (e)   Death Benefit. In the event
of the Participant’s death, his or her designated Beneficiary(ies) shall be
entitled to a Death Benefit. The Death Benefit shall be equal to the vested
portion of the Retirement/Termination Account and the unpaid balances of any
Specified Date Accounts. The Death Benefit shall be based on the value of the
Accounts as of the end of the month in which death occurred, with payment made
in the first day of the following month.     (f)   Unforeseeable Emergency
Payments. A Participant who experiences an Unforeseeable Emergency may submit a
written request to the Committee to receive payment of all or any portion of his
or her vested Accounts. Whether a Participant or Beneficiary is faced with an
Unforeseeable Emergency permitting an emergency payment shall be determined by
the Committee based on the relevant facts and circumstances of each case, but,
in any case, a distribution on account of Unforeseeable Emergency may not be
made to the extent that such emergency is or may be reimbursed through insurance
or otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of Deferrals under this Plan. If an emergency payment is approved by
the Committee, the amount of the

 
Page 14 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

      payment shall not exceed the amount reasonably necessary to satisfy the
need, taking into account the additional compensation that is available to the
Participant as the result of cancellation of deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment. The amount of the emergency payment
shall be subtracted first from the vested portion of the Participant’s
Retirement/Termination Account until depleted and then from the vested Specified
Date Accounts, beginning with the Specified Date Account with the latest payment
commencement date. Emergency payments shall be paid in a single lump sum within
the 90-day period following the date the payment is approved by the Committee.  
  (g)   Voluntary Withdrawals of Grandfathered Accounts. A Participant may elect
at any time to voluntarily withdraw up to 90% of the vested Account Balance in
his or her Grandfathered Account(s). If such a withdrawal is requested, the
Participant shall forfeit an amount equal to 10% of the balance of the
Grandfathered Account, to a maximum reduction of $100,000, which shall be
permanently forfeited, and he or she shall not be permitted to make Deferrals to
the Plan in the Plan Year following the Plan Year in which the withdrawal is
made.

6.2   Form of Payment.

  (a)   Retirement Benefit. A Participant who is entitled to receive a
Retirement Benefit shall receive payment of such benefit in a single lump sum,
unless the Participant elects on his or her initial Compensation Deferral
Agreement to have such benefit paid in one of the following alternative forms of
payment (i) substantially equal annual installments over a period of two to
fifteen years, as elected by the Participant, or (ii) a lump sum payment of a
percentage of the balance in the Retirement/Termination Account, with the
balance paid in substantially equal annual installments over a period of two to
fifteen years, as elected by the Participant.     (b)   Termination Benefit. A
Participant who is entitled to receive a Termination Benefit shall receive
payment of such benefit in a single lump sum.     (c)   Specified Date Benefit.
The Specified Date Benefit shall be paid in a single lump sum, unless the
Participant elects on the Compensation Deferral Agreement with which the account
was established to have the Specified Date Account paid in substantially equal
annual installments over a period of two to five years, as elected by the
Participant.         Notwithstanding any election of a form of payment by the
Participant, upon a Separation from Service the unpaid balance of a Specified
Date Account with respect to which payments have not commenced shall be paid in
accordance with the form of payment applicable to the Retirement, Termination,
Disability or Death Benefit, as applicable. If such benefit is payable in a
single lump sum, the

 
Page 15 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

      unpaid balance of all Specified Date Accounts (including those in pay
status) will be paid in a lump sum.     (d)   Disability Benefit. A Participant
who is entitled to receive a Disability Benefit shall receive payment of such
benefit in a single lump sum.     (e)   Death Benefit. A designated Beneficiary
who is entitled to receive a Death Benefit shall receive payment of such benefit
in a single lump sum.     (f)   Change in Control. A Participant will receive
his or her Retirement or Termination Benefit in a single lump sum payment equal
to the unpaid balance of all of his or her Accounts if Separation from Service
occurs within 24 months following a Change in Control.         A Participant or
Beneficiary receiving installment payments when a Change in Control occurs, will
receive the remaining account balance in a single lump sum within 90 days
following the Change in Control.     (g)   Small Account Balances. The Committee
shall pay the value of the Participant’s Accounts upon a Separation from Service
in a single lump sum if the balance of such Accounts is not greater than the
applicable dollar amount under Code Section 402(g)(1)(B), provided the payment
represents the complete liquidation of the Participant’s interest in the Plan.  
  (h)   Rules Applicable to Installment Payments. If a Payment Schedule
specifies installment payments, annual payments will be made beginning as of the
payment commencement date for such installments and shall continue on each
anniversary thereof until the number of installment payments specified in the
Payment Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b), where (a) equals the Account Balance as of
the Valuation Date and (b) equals the remaining number of installment payments.
        For purposes of Article VII, installment payments will be treated as a
single form of payment. If a lump sum equal to less than 100% of the
Retirement/Termination Account is paid, the payment commencement date for the
installment form of payment will be the first anniversary of the payment of the
lump sum.     (i)   Payments from Grandfathered Accounts. Upon termination of
employment other than by reason of death and if: (i)the Participant’s Account
Balance is at least $50,000, and (ii) the Participant has at least attained the
age of 50 with 10 or more Years of Service with the Company, the Distributable
Amount (defined in the prior Plan) shall be paid to the Participant in
substantially equal annual installments over fifteen years commencing on the
first day of the thirteenth month following the date of termination, or if
properly elected, beginning on such later date as is elected by the Participant
in any of the succeeding four Plan Years.

 
Page 16 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

6.3   Acceleration of or Delay in Payments. The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in
its sole and absolute discretion, delay the time for payment of a benefit owed
to the Participant hereunder, to the extent permitted under Treas. Reg.
Section 1.409A-2(b)(7). If the Plan receives a domestic relations order (within
the meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant’s Accounts be paid to an “alternate payee,” any amounts to be paid
to the alternate payee(s) shall be paid in a single lump sum.

Article VII
Modifications to Payment Schedules

7.1   Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII.   7.2   Time of
Election. The date on which a modification election is submitted to the
Committee must be at least 12 months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification.   7.3   Date of Payment under Modified Payment Schedule. Except
with respect to modifications that relate to the payment of a Death Benefit or a
Disability Benefit, the date payments are to commence under the modified Payment
Schedule must be no earlier than five years after the date payment would have
commenced under the original Payment Schedule. Under no circumstances may a
modification election result in an acceleration of payments in violation of Code
Section 409A.   7.4   Effective Date. A modification election submitted in
accordance with this Article VII is irrevocable upon receipt by the Committee
and becomes effective 12 months after such date.   7.5   Effect on Accounts. An
election to modify a Payment Schedule is specific to the Account or payment
event to which it applies, and shall not be construed to affect the Payment
Schedules of any other Accounts.   7.6   Modifications to Grandfathered
Accounts. Notwithstanding the preceding provisions of this Article VII, a
Participant may twice extend the time of payment applicable to a Grandfathered
Account having a “Scheduled Withdrawal Date” at any time, provided the
modification is submitted in writing at least 12 months in advance of the date
the Grandfathered Account is scheduled to be paid and the extension is for at
least two years.

 
Page 17 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan
Article VIII
Valuation of Account Balances; Investments

8.1   Valuation. Deferrals shall be credited to appropriate Accounts on the date
such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions shall be credited to the
Retirement/Termination Account at the times determined by the Committee.
Valuation of Accounts shall be performed under procedures approved by the
Committee.   8.2   Earnings Credit. Each Account will be credited with Earnings
on each Business Day, based upon the Participant’s investment allocation among a
menu of investment options selected in advance by the Committee, in accordance
with the provisions of this Article VIII (“investment allocation”).   8.3  
Investment Options. Investment options will be determined by the Committee. The
Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, provided that any such
additions or removals of investment options shall not be effective with respect
to any period prior to the effective date of such change.   8.4   Investment
Allocations. A Participant’s investment allocation constitutes a deemed, not
actual, investment among the investment options comprising the investment menu.
At no time shall a Participant have any real or beneficial ownership in any
investment option included in the investment menu, nor shall the Participating
Employer or any trustee acting on its behalf have any obligation to purchase
actual securities as a result of a Participant’s investment allocation. A
Participant’s investment allocation shall be used solely for purposes of
adjusting the value of a Participant’s Account Balances.       A Participant
shall specify an investment allocation for each of his Accounts in accordance
with procedures established by the Committee. Allocation among the investment
options must be designated in increments of 1%. The Participant’s investment
allocation will become effective on the same Business Day or, in the case of
investment allocations received after a time specified by the Committee, the
next Business Day.       A Participant may change an investment allocation on
any Business Day, both with respect to future credits to the Plan and with
respect to existing Account Balances, in accordance with procedures adopted by
the Committee. Changes shall become effective on the same Business Day or, in
the case of investment allocations received after a time specified by the
Committee, the next Business Day, and shall be applied prospectively.   8.5  
Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.

 
Page 18 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

8.6   Company Stock. The Committee may include Company Stock as one of the
investment options described in Section 8.3. The Committee may, in its sole
discretion, limit the investment allocation of Company Contributions to Company
Stock. The Committee may also require Deferrals consisting of equity-based
Compensation to be allocated to Company Stock.   8.7   Diversification. A
Participant may not re-allocate an investment in Company Stock into another
investment option. The portion of an Account that is invested in Company Stock
will be paid under Article VI in the form of whole shares of Company Stock.  
8.8   Effect on Installment Payments. If an Account is to be paid in
installments, the Committee will determine the portion of each payment that will
be paid in the form of Company Stock.   8.9   Dividend Equivalents. Dividend
equivalents with respect to Company Stock will be credited to the applicable
Accounts in the form of additional shares or units of Company Stock.

Article IX
Administration

9.1   Plan Administration. This Plan shall be administered by the Committee
which shall have discretionary authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII.   9.2   Administration Upon Change in Control. Upon a Change in
Control, the Committee, as constituted immediately prior to such Change in
Control, shall continue to act as the Committee. The individual who was the
Chief Executive Officer of the Company (or if such person is unable or unwilling
to act, the next highest ranking officer) prior to the Change in Control shall
have the authority (but shall not be obligated) to appoint an independent third
party to act as the Committee.       Upon such Change in Control, the Company
may not remove the Committee, unless 2/3rds of the members of the Board of
Directors of the Company and a majority of Participants and Beneficiaries with
Account Balances consent to the removal and replacement of the Committee.
Notwithstanding the foregoing, neither the Committee nor the officer described
above shall have authority to direct investment of trust assets under any rabbi
trust described in Section 11.2.       The Participating Employer shall, with
respect to the Committee identified under this Section: (i) pay all reasonable
expenses and fees of the Committee, (ii) indemnify the

 
Page 19 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

    Committee (including individuals serving as Committee members) against any
costs, expenses and liabilities including, without limitation, attorneys’ fees
and expenses arising in connection with the performance of the Committee’s
duties hereunder, except with respect to matters resulting from the Committee’s
gross negligence or willful misconduct, and (iii) supply full and timely
information to the Committee on all matters related to the Plan, any rabbi
trust, Participants, Beneficiaries and Accounts as the Committee may reasonably
require.   9.3   Withholding. The Participating Employer shall have the right to
withhold from any payment due under the Plan (or with respect to any amounts
credited to the Plan) any taxes required by law to be withheld in respect of
such payment (or credit). Withholdings with respect to amounts credited to the
Plan shall be deducted from Compensation that has not been deferred to the Plan.
  9.4   Indemnification. The Participating Employers shall indemnify and hold
harmless each employee, officer, director, agent or organization, to whom or to
which are delegated duties, responsibilities, and authority under the Plan or
otherwise with respect to administration of the Plan, including, without
limitation, the Committee and its agents, against all claims, liabilities, fines
and penalties, and all expenses reasonably incurred by or imposed upon him or it
(including but not limited to reasonable attorney fees) which arise as a result
of his or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Participating Employer.
Notwithstanding the foregoing, the Participating Employer shall not indemnify
any person or organization if his or its actions or failure to act are due to
gross negligence or willful misconduct or for any such amount incurred through
any settlement or compromise of any action unless the Participating Employer
consents in writing to such settlement or compromise.   9.5   Delegation of
Authority. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit, and may from time to time consult with legal counsel who shall be legal
counsel to the Company.   9.6   Binding Decisions or Actions. The decision or
action of the Committee in respect of any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations thereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan.

Article X
Amendment and Termination

10.1   Amendment and Termination. The Company may at any time and from time to
time amend the Plan or may terminate the Plan as provided in this Article X.
Each

 
Page 20 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

    Participating Employer may also terminate its participation in the Plan.  
10.2   Amendments. The Company, by action taken by its Board of Directors, may
amend the Plan at any time and for any reason, provided that any such amendment
shall not reduce the vested Account Balances of any Participant accrued as of
the date of any such amendment or restatement (as if the Participant had
incurred a voluntary Separation from Service on such date) or reduce any rights
of a Participant under the Plan or other Plan features with respect to Deferrals
made prior to the date of any such amendment or restatement without the consent
of the Participant. The Board of Directors of the Company may delegate to the
Committee the authority to amend the Plan without the consent of the Board of
Directors for the purpose of: (i) conforming the Plan to the requirements of
law; (ii) facilitating the administration of the Plan; (iii) clarifying
provisions based on the Committee’s interpretation of the document; and
(iv) making such other amendments as the Board of Directors may authorize.  
10.3   Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3(j)(4)(ix). If a Participating Employer terminates its
participation in the Plan, the benefits of affected Employees shall be paid at
the time provided in Article VI.   10.4   Accounts Taxable Under Code
Section 409A. The Plan is intended to constitute a plan of deferred compensation
that meets the requirements for deferral of income taxation under Code
Section 409A. The Committee, pursuant to its authority to interpret the Plan,
may sever from the Plan or any Compensation Deferral Agreement any provision or
exercise of a right that otherwise would result in a violation of Code
Section 409A.

Article XI
Informal Funding

11.1   General Assets. Obligations established under the terms of the Plan may
be satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.   11.2   Rabbi Trust. A Participating
Employer may, in its sole discretion, establish a grantor trust, commonly known
as a rabbi trust, as a vehicle for accumulating assets to pay benefits under the
Plan. Payments under the Plan may be paid from the general assets of the
Participating Employer or from the assets of any such rabbi trust. Payment from
any

 
Page 21 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

        such source shall reduce the obligation owed to the Participant or
Beneficiary under the Plan.

Article XII
Claims

12.1   Filing a Claim. Any controversy or claim arising out of or relating to
the Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).

  (a)   In General. Notice of a denial of benefits (other than Disability
benefits) will be provided within 90 days of the Committee’s receipt of the
Claimant’s claim for benefits. If the Committee determines that it needs
additional time to review the claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial 90-day period. The
extension will not be more than 90 days from the end of the initial 90-day
period and the notice of extension will explain the special circumstances that
require the extension and the date by which the Committee expects to make a
decision.     (b)   Disability Benefits. Notice of denial of Disability benefits
will be provided within forty-five (45) days of the Committee’s receipt of the
Claimant’s claim for Disability benefits. If the Committee determines that it
needs additional time to review the Disability claim, the Committee will provide
the Claimant with a notice of the extension before the end of the initial 45-day
period. If the Committee determines that a decision cannot be made within the
first extension period due to matters beyond the control of the Committee, the
time period for making a determination may be further extended for an additional
30 days. If such an additional extension is necessary, the Committee shall
notify the Claimant prior to the expiration of the initial 30-day extension. Any
notice of extension shall indicate the circumstances necessitating the extension
of time, the date by which the Committee expects to furnish a notice of
decision, the specific standards on which such entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim and any
additional information needed to resolve those issues. A Claimant will be
provided a minimum of 45 days to submit any necessary additional information to
the Committee. In the event that a 30-day extension is necessary due to a
Claimant’s failure to submit information necessary to decide a claim, the period
for furnishing a notice of decision shall be tolled from the date on which the
notice of the extension is sent to the Claimant until the earlier of the date
the Claimant responds to the request for additional information or the response
deadline.     (c)   Contents of Notice. If a claim for benefits is completely or
partially denied, notice of such denial shall be in writing and shall set forth
the reasons for denial in plain

 
Page 22 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

          language. The notice shall: (i) cite the pertinent provisions of the
Plan document, and (ii) explain, where appropriate, how the Claimant can perfect
the claim, including a description of any additional material or information
necessary to complete the claim and why such material or information is
necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review. In the case of a complete or
partial denial of a Disability benefit claim, the notice shall provide a
statement that the Committee will provide to the Claimant, upon request and free
of charge, a copy of any internal rule, guideline, protocol, or other similar
criterion that was relied upon in making the decision.

12.2   Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records and other information
relevant to the claim to the Appeals Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the
information: (i) was relied upon in making a benefits determination, (ii) was
submitted, considered or generated in the course of making a benefits decision
regardless of whether it was relied upon to make the decision, or
(iii) demonstrates compliance with administrative processes and safeguards
established for making benefit decisions. The Appeals Committee may, in its sole
discretion and if it deems appropriate or necessary, decide to hold a hearing
with respect to the claim appeal.

  (a)   In General. Appeal of a denied benefits claim (other than a Disability
benefits claim) must be filed in writing with the Appeals Committee no later
than 60 days after receipt of the written notification of such claim denial. The
Appeals Committee shall make its decision regarding the merits of the denied
claim within 60 days following receipt of the appeal (or within 120 days after
such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. The review will take
into account comments, documents, records and other information submitted by the
Claimant relating to the claim without regard to whether such information was
submitted or considered in the initial benefit determination.     (b)  
Disability Benefits. Appeal of a denied Disability benefits claim must be filed
in writing with the Appeals Committee no later than 180 days after receipt of
the

 
Page 23 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

      written notification of such claim denial. The review shall be conducted
by the Appeals Committee (exclusive of the person who made the initial adverse
decision or such person’s subordinate). In reviewing the appeal, the Appeals
Committee shall: (i) not afford deference to the initial denial of the claim,
(ii) consult a medical professional who has appropriate training and experience
in the field of medicine relating to the Claimant’s disability and who was
neither consulted as part of the initial denial nor is the subordinate of such
individual, and (iii) identify the medical or vocational experts whose advice
was obtained with respect to the initial benefit denial, without regard to
whether the advice was relied upon in making the decision. The Appeals Committee
shall make its decision regarding the merits of the denied claim within 45 days
following receipt of the appeal (or within 90 days after such receipt, in a case
where there are special circumstances requiring extension of time for reviewing
the appealed claim). If an extension of time for reviewing the appeal is
required because of special circumstances, written notice of the extension shall
be furnished to the Claimant prior to the commencement of the extension. The
notice will indicate the special circumstances requiring the extension of time
and the date by which the Appeals Committee expects to render the determination
on review. Following its review of any additional information submitted by the
Claimant, the Appeals Committee shall render a decision on its review of the
denied claim.     (c)   Contents of Notice. If a benefits claim is completely or
partially denied on review, notice of such denial shall be in writing and shall
set forth the reasons for denial in plain language.         The decision on
review shall set forth: (i) the specific reason or reasons for the denial,
(ii) specific references to the pertinent Plan provisions on which the denial is
based, (iii) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of all documents, records,
or other information relevant (as defined above) to the Claimant’s claim, and
(iv) a statement describing any voluntary appeal procedures offered by the plan
and a statement of the Claimant’s right to bring an action under Section 502(a)
of ERISA.     (d)   For the denial of a Disability benefit, the notice will also
include a statement that the Appeals Committee will provide, upon request and
free of charge: (i) any internal rule, guideline, protocol or other similar
criterion relied upon in making the decision, (ii) any medical opinion relied
upon to make the decision, and (iii) the required statement under
Section 2560.503-1(j)(5)(iii) of the Department of Labor regulations.

12.3   Claims Appeals Upon Change in Control. Upon a Change in Control, the
Appeals Committee, as constituted immediately prior to such Change in Control,
shall continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if

 
Page 24 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

    2/3rds of the members of the Board of Directors of the Company and a
majority of Participants and Beneficiaries with Account Balances consent to the
replacement.       The Appeals Committee shall have the exclusive authority at
the appeals stage to interpret the terms of the Plan and resolve appeals under
the Claims Procedure.       Each Participating Employer shall, with respect to
the Committee identified under this Section: (i) pay its proportionate share of
all reasonable expenses and fees of the Appeals Committee, (ii) indemnify the
Appeals Committee (including individual committee members) against any costs,
expenses and liabilities including, without limitation, attorneys’ fees and
expenses arising in connection with the performance of the Appeals Committee
hereunder, except with respect to matters resulting from the Appeals Committee’s
gross negligence or willful misconduct, and (iii) supply full and timely
information to the Appeals Committee on all matters related to the Plan, any
rabbi trust, Participants, Beneficiaries and Accounts as the Appeals Committee
may reasonably require.   12.4   Legal Action. A Claimant may not bring any
legal action, including commencement of any arbitration, relating to a claim for
benefits under the Plan unless and until the Claimant has followed the claims
procedures under the Plan and exhausted his or her administrative remedies under
such claims procedures.       If a Participant or Beneficiary prevails in a
legal proceeding brought under the Plan to enforce the rights of such
Participant or any other similarly situated Participant or Beneficiary, in whole
or in part, the Participating Employer shall reimburse such Participant or
Beneficiary for all legal costs, expenses, attorneys’ fees and such other
liabilities incurred as a result of such proceedings. If the legal proceeding is
brought in connection with a Change in Control, or a “change in control” as
defined in a rabbi trust described in Section 11.2, the Participant or
Beneficiary may file a claim directly with the trustee for reimbursement of such
costs, expenses and fees. For purposes of the preceding sentence, the amount of
the claim shall be treated as if it were an addition to the Participant’s or
Beneficiary’s Account Balance.   12.5   Discretion of Appeals Committee. All
interpretations, determinations and decisions of the Appeals Committee with
respect to any claim shall be made in its sole discretion, and shall be final
and conclusive.   12.6   Arbitration.

  (a)   Prior to Change in Control. If, prior to a Change in Control, any claim
or controversy between a Participating Employer and a Participant or Beneficiary
is not resolved through the claims procedure set forth in Article XII, such
claim shall be submitted to and resolved exclusively by expedited binding
arbitration by a single arbitrator. Arbitration shall be conducted in accordance
with the following procedures:

 
Page 25 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

       The complaining party shall promptly send written notice to the other
party identifying the matter in dispute and the proposed remedy. Following the
giving of such notice, the parties shall meet and attempt in good faith to
resolve the matter. In the event the parties are unable to resolve the matter
within 21 days, the parties shall meet and attempt in good faith to select a
single arbitrator acceptable to both parties. If a single arbitrator is not
selected by mutual consent within ten Business Days following the giving of the
written notice of dispute, an arbitrator shall be selected from a list of nine
persons each of whom shall be an attorney who is either engaged in the active
practice of law or recognized arbitrator and who, in either event, is
experienced in serving as an arbitrator in disputes between employers and
employees, which list shall be provided by the main office of either JAMS, the
American Arbitration Association (“AAA”) or the Federal Mediation and
Conciliation Service. If, within three Business Days of the parties’ receipt of
such list, the parties are unable to agree on an arbitrator from the list, then
the parties shall each strike names alternatively from the list, with the first
to strike being determined by the flip of a coin. After each party has had four
strikes, the remaining name on the list shall be the arbitrator. If such person
is unable to serve for any reason, the parties shall repeat this process until
an arbitrator is selected.         Unless the parties agree otherwise, within
60 days of the selection of the arbitrator, a hearing shall be conducted before
such arbitrator at a time and a place agreed upon by the parties. In the event
the parties are unable to agree upon the time or place of the arbitration, the
time and place shall be designated by the arbitrator after consultation with the
parties. Within 30 days of the conclusion of the arbitration hearing, the
arbitrator shall issue an award, accompanied by a written decision explaining
the basis for the arbitrator’s award.         In any arbitration hereunder, the
Participating Employer shall pay all administrative fees of the arbitration and
all fees of the arbitrator, except that the Participant or Beneficiary may, if
he/she/it wishes, pay up to one-half of those amounts. Each party shall pay its
own attorneys’ fees, costs, and expenses, unless the arbitrator orders
otherwise. The prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees. The arbitrator shall
have no authority to add to or to modify this Plan, shall apply all applicable
law, and shall have no lesser and no greater remedial authority than would a
court of law resolving the same claim or controversy. The arbitrator shall, upon
an appropriate motion, dismiss any claim without an evidentiary hearing if the
party bringing the motion establishes that it would be entitled to summary
judgment if the matter had been pursued in court litigation.         The parties
shall be entitled to discovery as follows: Each party may take no more than
three depositions. The Participating Employer may depose the Participant or

 
Page 26 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

      Beneficiary plus two other witnesses, and the Participant or Beneficiary
may depose the Participating Employer, pursuant to Rule 30(b)(6) of the Federal
Rules of Civil Procedure, plus two other witnesses. Each party may make such
reasonable document discovery requests as are allowed in the discretion of the
arbitrator.         The decision of the arbitrator shall be final, binding, and
non-appealable, and may be enforced as a final judgment in any court of
competent jurisdiction.         This arbitration provision of the Plan shall
extend to claims against any parent, subsidiary, or affiliate of each party,
and, when acting within such capacity, any officer, director, shareholder,
Participant, Beneficiary, or agent of any party, or of any of the above, and
shall apply as well to claims arising out of state and federal statutes and
local ordinances as well as to claims arising under the common law or under this
Plan.         Notwithstanding the foregoing, and unless otherwise agreed between
the parties, either party may apply to a court for provisional relief, including
a temporary restraining order or preliminary injunction, on the ground that the
arbitration award to which the applicant may be entitled may be rendered
ineffectual without provisional relief.         Any arbitration hereunder shall
be conducted in accordance with the Federal Arbitration Act: provided, however,
that, in the event of any inconsistency between the rules and procedures of the
Act and the terms of this Plan, the terms of this Plan shall prevail.         If
any of the provisions of this Section 12.6(a) are determined to be unlawful or
otherwise unenforceable, in the whole part, such determination shall not affect
the validity of the remainder of this section and this section shall be reformed
to the extent necessary to carry out its provisions to the greatest extent
possible and to insure that the resolution of all conflicts between the parties,
including those arising out of statutory claims, shall be resolved by neutral,
binding arbitration. If a court should find that the provisions of this
Section 12.6(a) are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.         The parties do not
agree to arbitrate any putative class action or any other representative action.
The parties agree to arbitrate only the claims(s) of a single Participant or
Beneficiary.     (b)   Upon Change in Control. If, upon the occurrence of a
Change in Control, any dispute, controversy or claim arises between a
Participant or Beneficiary and the Participating Employer out of or relating to
or concerning the provisions of the Plan, such dispute, controversy or claim
shall be finally settled by a court of

 
Page 27 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

      competent jurisdiction which, notwithstanding any other provision of the
Plan, shall apply a de novo standard of review to any determination made by the
Company or its Board of Directors, a Participating Employer, the Committee, or
the Appeals Committee.

Article XIII
General Provisions

13.1   Assignment. No interest of any Participant, spouse or Beneficiary under
this Plan and no benefit payable hereunder shall be assigned as security for a
loan, and any such purported assignment shall be null, void and of no effect,
nor shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).      
The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.   13.2   No Legal or Equitable Rights or Interest. No
Participant or other person shall have any legal or equitable rights or interest
in this Plan that are not expressly granted in this Plan. Participation in this
Plan does not give any person any right to be retained in the service of the
Participating Employer. The right and power of a Participating Employer to
dismiss or discharge an Employee is expressly reserved. The Participating
Employers make no representations or warranties as to the tax consequences to a
Participant or a Participant’s beneficiaries resulting from a deferral of income
pursuant to the Plan.   13.3   No Employment Contract. Nothing contained herein
shall be construed to constitute a contract of employment between an Employee
and a Participating Employer.   13.4   Notice. Any notice or filing required or
permitted to be delivered to the Committee under this Plan shall be delivered in
writing, in person, or through such electronic means as is established by the
Committee. Notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Written transmission shall be sent by
certified mail to:

CHICO’S FAS, INC.
ATTN: DIRECTOR OF HUMAN RESOURCES
11215 METRO PARKWAY
FT. MYERS, FLORIDA 33966
 
Page 28 of 29

 



--------------------------------------------------------------------------------



 



Chico’s FAS, Inc. 2005 Deferred Compensation Plan

    Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing or hand-delivered, or sent by
mail to the last known address of the Participant.   13.5   Headings. The
headings of Sections are included solely for convenience of reference, and if
there is any conflict between such headings and the text of this Plan, the text
shall control.   13.6   Invalid or Unenforceable Provisions. If any provision of
this Plan shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provisions hereof and the Committee
may elect in its sole discretion to construe such invalid or unenforceable
provisions in a manner that conforms to applicable law or as if such provisions,
to the extent invalid or unenforceable, had not been included.   13.7   Lost
Participants or Beneficiaries. Any Participant or Beneficiary who is entitled to
a benefit from the Plan has the duty to keep the Committee advised of his or her
current mailing address. If benefit payments are returned to the Plan or are not
presented for payment after a reasonable amount of time, the Committee shall
presume that the payee is missing. The Committee, after making such efforts as
in its discretion it deems reasonable and appropriate to locate the payee, shall
stop payment on any uncashed checks and may discontinue making future payments
until contact with the payee is restored.   13.8   Facility of Payment to a
Minor. If a distribution is to be made to a minor, or to a person who is
otherwise incompetent, then the Committee may, in its discretion, make such
distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence, or (ii) to the
conservator or committee or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Committee,
the Company, and the Plan from further liability on account thereof.   13.9  
Governing Law. To the extent not preempted by ERISA, the laws of the State of
Florida shall govern the construction and administration of the Plan.

IN WITNESS WHEREOF, the undersigned executed this Plan as of the 18th day of
November, 2008, to be effective as of the Effective Date.
Chico’s FAS, Inc.

     
By: Manuel Jessup

 
  (Print Name)
Its: EVP/Chief HR Officer

 
  (Title)
/s/ Manuel Jessup

 
  (Signature)

 
Page 29 of 29

 